Case: 20-40148     Document: 00515608602         Page: 1     Date Filed: 10/20/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 20, 2020
                                  No. 20-40148                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alberto Alejandro Herrera-Gonzalez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:19-CR-308-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Alberto Alejandro Herrera-Gonzalez appeals his sentence to 165
   months of imprisonment and five years of supervised release following his
   guilty-plea conviction of conspiring to possess with intent to distribute more
   than 500 grams of methamphetamine. He contends that the United States


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40148      Document: 00515608602          Page: 2   Date Filed: 10/20/2020




                                    No. 20-40148


   Sentencing Guidelines represent an unconstitutional delegation of
   congressional authority.     While Herrera-Gonzalez acknowledges this
   argument is foreclosed by Mistretta v. United States, 488 U.S. 361 (1989), he
   nevertheless seeks to preserve it.
          The Supreme Court held in Mistretta that “Congress’ delegation of
   authority to the Sentencing Commission is sufficiently specific and detailed
   to meet constitutional requirements.” 488 U.S. at 374. Herrera-Gonzalez’s
   argument is indeed foreclosed, and summary affirmance is appropriate. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED; the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the judgment of the district court is
   AFFIRMED.




                                         2